Title: From George Washington to Major General Stirling, 5 October 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            My Lord
            Head Quarters Fish Kill [5] Otbr 1778.
          
          I have this morning received a letter from Gen. Gates which has the following paragraph. “Two sailors belonging to Cape Cod who made their escape from the prison ship last monday night arrived here; they declare that the British fleet of men of war sailed ten days ago in quest of the french fleet.”
          Altho’ there is a certain want of probability in the relation, yet as it may be true, you will therefore take every measure in your power to discover how far it is to be credited.
          As this inquiry will lead to the number of men of war, and other matters respecting their marine you will collect the whole and transmit them as soon as acquired.
          The inclosed to Gen. Maxwell and Major Howel you will be pleased to forward by express—I have left them to your sealing and perusal. I am, my lord your Lordships most Obt Servt
          
            G. W——n
          
        